2004 ND 221
State of North Dakota, Plaintiff and Appellee
v.
Ronald R. Ernst, Defendant and Appellant.
No. 20040117
Supreme Court of North Dakota.
Filed December 14, 2004
Ronald R. Ernst, pro se, P.O. Box 5521, Bismarck, N.D. 58506-5521, defendant and appellant.
Trent W. Mahler, Assistant State's Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.
Per Curiam.
Per Curiam.
[¶1] Ronald Ernst appeals from a district court order, dated April 19, 2004, denying his motion to withdraw his guilty plea on October 28, 2002, to burglary, stalking, two counts of theft, disorderly conduct, criminal mischief, and indecent exposure. Ernst argues that he should have been allowed to withdraw his guilty plea because he was not informed orally by the court of any of the terms of his probation prior to pleading guilty or during sentencing. Ernst argues that because he was not orally informed of the conditions of his probation prior to pleading guilty, the court violated his right to due process and subjected him to double jeopardy. Ernst further argues his Constitutional rights were violated because he is subject to different probation conditions than others convicted of similar crimes, his right of association is restricted, and he is subject to an illegal search and seizure. "When a court has accepted a plea and imposed a sentence, the defendant cannot withdraw the plea unless withdrawal is necessary to correct a `manifest injustice.'" Froistad v. State, 2002 ND 52, ¶ 9, 641 N.W.2d 86; and see also N.D.R.Crim.P. 32(d). We affirm the district court's order denying Ernst's motion to withdraw his guilty plea under N.D.R.App.P. 35.1(a)(4). Finally, Ernst moved this Court to remove alleged untruthful statements from the State's brief. We determine this motion to be without merit and deny it.
[¶2] Gerald W. VandeWalle, C.J.
Mary Muehlen Maring
William A. Neumann
Dale V. Sandstrom
Carol Ronning Kapsner